DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are currently pending and under examination, of which claim 1 is an independent claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2019 complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because FIGS. 1 and 2 do not illustrate  a first moving mechanism 410 as described in paragraph [0018] of the Specification, as published.  
Any detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. 
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The Abstract is objected to because of the following informalities: The abstract of the disclosure is objected to because the abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length.  In this case, the Abstract is 152 words in length, which exceed the permissible limit.  Appropriate correction is required.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 2, line 5, replace “standby time” with “standby period”.
Claim 2, line 10, replace “length” with “a length”.
Claim 2, line 11, insert “a” before “second thermoplastic”.
Claim 2, line 11, replace “resin” with “resin, which is”.
Claim 2, line 12, insert “a” before “first”.
Claim 2, line 13, insert “a” before “length”.
Claim 3, line 8, replace “purse” with “purge”.
Appropriate correction is respectfully requested.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-5, 7, 8, and 9 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claims 1, 8, and 9, these claims recite the claim limitations “a control section”.  
For purposes of examination, as described in paragraph [0023] of the specification, as published, the “control section” will be construed as a computer including one or more processors, a main storage device, and an input and output interface that performs input and output of signals from and to the outside. In the alternative, the control section will be construed as a combination of a plurality of circuits rather than by the computer, in accord with the description of paragraph [0023].  
The recitations of claims 2-5 and 7 simply add more detail to or are cumulative to the operator control unit of independent claim 1.  
Because the referred claim limitations of claims 1-5 and 7 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sachs et al. (US Patent Publication No. 2019/0118258 A1) (“Sachs”) in view of Elgar et al. (US Patent Publication No. 2018/0281284 A1) (“Elgar”).
Regarding independent claim 1, Sachs teaches:
A three-dimensional shaping apparatus comprising: Sachs: Paragraph [0065] (“In general, the additive manufacturing system may include a three-dimensional printer 101 (or simply printer 101) that deposits a metal, metal alloy, metal composite or the like using fused filament fabrication or any similar process.”)
a melting section configured to melt a material into a shaping material; Sachs: Paragraph [0065] and FIG. 1 (“In general, the printer 101 may include a build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110.”) Sachs: Paragraph [0088] (“It will be [The heating system reads on “a melting section”.]
a first channel communicating with the melting section, the shaping material flowing through the first channel; Sachs: Paragraph [0047] and FIG. 3 (“In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) Sachs: Paragraph [0085] (“FIG. 3 shows an extruder 300 for a three-dimensional printer. In general, the extruder 300 may include a nozzle 302, a nozzle bore 304, a heating system 306, and a drive system 308 such as any of the systems described herein, ... In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) [The feed path 305 reads on “a first channel”. As shown in FIG. 3, the feed path 305 is in communication with the heating system 306.]
a nozzle communicating with the first channel and configured to eject the shaping material; Sachs: Paragraph [0085] [As described above.]
…
a shaping table on which the shaping material ejected from the nozzle is stacked; Sachs: Paragraph [0065] (“By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116.”) [The build plate reads on “a shaping table”.]
a moving mechanism configured to change relative positions of the nozzle and the shaping table; and Sachs: Paragraph [0073] (“The robotics 108 may include any robotic components or systems suitable for moving the nozzles 110 in a three-dimensional path relative to the build plate 114 while extruding build material 102 to fabricate the object 112 from the build material 102 according to a computerized model of the object.”) [The robotics including the robotic components to move the nozzles reads on “a moving mechanism”.]
a control section configured to control the melting section, … and the moving mechanism to thereby shape a three-dimensional shaped object in a shaping region of the shaping table, Sachs: Paragraph [0046] and FIG. 1 (“In general, a printer 101 may include a multi-phase metallic build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110. By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116. In general, a control system 118 may manage operation of the printer 101 to fabricate the object 112…”) Sachs: Paragraph [0073] [As described above.] Sachs: Paragraph [0074] (“The robotics 108 may position the nozzle 110 relative to the build plate 114 by controlling movement of one or more of the nozzle 110 and the build plate 114.”) [The control system reads on “a control section” and the heating system reads on “the melting section”.  The control system controlling the robotic components for moving the nozzles reads on “to control…the moving mechanism”.  The controlling of the robotics by the control system for moving the fabrication relative to the build plate reads on “to thereby shape a three-dimensional shaped object in a shaping region of the shaping table”.] 
...
thereafter, prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, controls the melting section … to thereby execute material purge processing for discharging the shaping material remaining in the melting section to a region different from the shaping region. Sachs: Paragraphs [0046], [0072], and [0073] [As described above.] Sachs: Paragraph [0121] (“…nozzle service generally involves stopping extruding 204 the build material, and stopping moving 206 nozzle by the robotics, followed by a relative motion of the nozzle 807 away from the object 809 being fabricated, and, as shown in FIG. 8, to a service area 818. In this way, any material ejected from the nozzle during the service does not form part of or foul the printed object or objects 809.”) Sachs: Paragraph [0152] (“Another nozzle servicing procedure, shown at 1600 schematically in flow chart form in FIG. 16 may rely on heating 1602 the extrusion nozzle 302 to a servicing temperature above the operating temperature at which the build material is typically extruded... Following a step of maintaining a dwell time 1604 at such an elevated servicing temperature, the nozzle temperature can then be reduced 1606 back to the operating temperature, and printing may resume. This servicing procedure may also be combined with an extrusion step 1608, to purge out or replace the material contained in the nozzle with fresh build material. Typically, the purging extrusion step would be conducted after moving the nozzle away from the object build area, to the service area GG18, so that the object is not fouled by the purged material.”) [The servicing procedure reads on “prior to resumption of the ejection of the shaping material from the nozzle to the shaping region”.  The control system controlling the nozzle to stop extruding reads on “the control section controls … to thereby stop the ejection of the shaping material from the nozzle”. During the purging extrusion step of the servicing procedure, the control system managing the printer including the heating system and controlling the nozzle to purge out the material in the nozzle with fresh material away from the object build area reads on “to thereby execute material purge processing for discharging the shaping material remaining in the melting section to a region different from the shaping region”.]
Sachs does not expressly teach “an ejection-amount adjusting mechanism” as recited in claim 1.  However, Elgar describes three-dimensional (3D) printing systems, apparatuses, software, and methods for the production of at least one requested 3D object. Elgar teaches:
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; Elgar: Paragraph [0147] and FIG. 3 (“In some examples, the pre-transformed material conveyor system may comprise a plurality of material conveying channels (e.g., including … 370, 372, and/or 374). At least two of the plurality of material conveying channels may be of the same characteristics... The material conveying channel may convey pre-transformed material to one or more components of the pre-transformed material conveyor system. In some examples, the material conveying channel may be coupled to … the layer dispensing mechanism... The channel (e.g., …material conveyance channel may be a tube, hose, tunnel, duct, chute, or conduit). The pre-transformed material conveyor system may comprise one or more valves. A valve may be coupled to a material conveying channel ... For example, FIG. 3 shows examples of material [At least one of the valves read on “an ejection-amount adjusting mechanism”.]
…
a control section configured to control the melting section, the ejection-amount adjusting mechanism, and the moving mechanism to thereby shape a three-dimensional shaped object in a shaping region of the shaping table, Elgar: Paragraph [0053] (“In some embodiments, the one or more controllers are configured to direct the first valve of the inlet port to open to facilitate the flow of the remainder of the pre-transformed material upon the disposal of the cartridge in (A).”) Elgar: Paragraph [0154] (“The material port may allow removal of pre-transformed material from the container. The material port may be operatively coupled to a valve. The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system. The valve may be any valve described herein.”) Elgar: Paragraph [0257] (“For example, the controller may command a material inlet valve (e.g., to the sieve assembly), a material removal valve, and a material outlet valve (e.g., to a storage container) to open and/or close.”) [The controller directing at least one of the valves reads on “a control section configured to control…the ejection-amount adjusting mechanism”.]
…
wherein within a period in which the three-dimensional shaped object is shaped, the control section controls the ejection-amount adjusting mechanism to thereby stop the ejection of the shaping material from the nozzle and, Elgar: Paragraphs [0053] and [0154] [As described above.] Elgar: Paragraph [0037] (“In some embodiments, the at least one controller is programmed to direct recycling of the excess material to be continuous during the printing. In some embodiments, the at least one controller is programmed to direct recycling of the excess material to form a recycled pre-transformed material, and to direct use of the recycled pre-transformed material during the printing of the three-dimensional object and/or during a subsequent printing. In some embodiments, to facilitate comprises controlling (I) one or more valves to … close,…”) [The controller controlling the material removal valve and/or the outlet valve after 3D printing operation reads on “within a period in which the three-dimensional shaped object is shaped”. The controller controlling the material removal valve and/or outlet valve to close to stop flow of material after 3D printing reads on “the control section controls the ejection-amount adjusting mechanism to thereby stop the ejection of the shaping material from the nozzle”.]  
thereafter, prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, controls the melting section and the ejection-amount adjusting mechanism to thereby execute material purge processing for discharging the shaping material remaining in the melting section to a region different from the shaping region. Elgar: Paragraphs [0154] and [0257] [As described above.] Elgar: Paragraph [0240] (“An atmosphere of the sieve assembly may be purged following an opening and/or closure of one or more (e.g., material and/or gas channel) valves.”) [The controlling of the valve to remove material before 3D printing reads on “prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, controls the melting section and the ejection-amount adjusting mechanism to thereby execute material purge”.]
Sachs and Elgar before them, to include the ejection-amount adjusting mechanism because the references are in the same field of endeavor as the claimed invention and they are focused on 3D printing while producing a small amount of waste material.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be desired to diminish the number of (e.g., undesired) interruptions to the material dispensing process. At times, it may be desirable to facilitate a continuous movement (e.g., flow) of the pre-transformed material (e.g., to allow non-interrupted and/or smooth deposition). It may be desirable to convey an excess amount of pre-transformed material (e.g., as a result of leveling, vacuuming, or unused material) to the material dispenser. At times, there may be an excess of material that is not used during the 3D printing. The excess of material may be recycled and/or reused during the 3D printing. In some embodiments, there may be a need for a conveyance system of the excess material to the material dispenser. Elgar: Paragraph [0006]
Regarding claim 3, Sachs and Elgar teach all the claimed features of independent claim 1 from which claim 3 depends. Sachs further teaches:
The three-dimensional shaping apparatus according to claim 1, further comprising 
a purge-material supplying mechanism configured to supply a purge material to the melting section, Sachs: Paragraph [0047] (“…a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) Sachs: Paragraph [0188] (“The second technique 2700 to [The source reads on “a purge-material supplying mechanism”.]
wherein in the material purge processing, the control section controls the moving mechanism and the purge-material supplying mechanism to thereby supply the purge material to the melting section and discharges, using the purse material, the shaping material remaining in the melting section to the region different from the shaping region. Sachs: Paragraphs [0046], [0073], and [0074] [As described in claim 1.] Sachs: FIG. 1 and FIG. 3 Sachs: Paragraph [0078] (“In general, a control system 118 may include a controller or the like configured to control operation of the printer 101. The control system 118 may be operable to control the components of the additive manufacturing system 100, such as the nozzle 110, the build plate 114, the robotics 108, the various temperature and pressure control systems, and any other components of the additive manufacturing system 100 described herein to fabricate the object 112 from the build material 102 according to build path instructions 122 based on a three-dimensional model or any other computerized model describing the object 112 or objects to be fabricated.” Which reads on “the control section controls the moving mechanism and the purge-material supplying mechanism”.) Sachs: Paragraph [0152] (“…an extrusion step 1608, to purge after moving the nozzle away from the object build area, to the service area GG18, so that the object is not fouled by the purged material.” which reads on “discharges, using the purse purge material, the shaping material remaining in the melting section to the region different from the shaping region”.) 
Regarding claim 4, Sachs and Elgar teach all the claimed features of independent claim 1 from which claim 4 depends. Sachs further teaches:
The three-dimensional shaping apparatus according to claim 1, further comprising 
an air supplying mechanism configured to supply compressed air to between the ejection-amount adjusting mechanism and the nozzle in the first channel, Sachs: Paragraph [0159] (“Another technique, as shown schematically with reference to FIG. 20, shown in three stages, (a), (b) and (c), for clearing a nozzle bore 2004 of fully or nearly fully molten material 2003, perhaps with foreign phase flow obstructions, or the like, 2001 included, can apply a pressure differential or gas flow. The gas may be inert or sufficiently inert so as not to chemically interact with the molten or partially molten material inside the nozzle 2002. For example, argon, nitrogen or carbon dioxide may be sufficiently inert. The build material feed stock 2010 is removed from the nozzle inlet 2005. The gas 2008 may be administered near the nozzle inlet 2005 by an auxiliary nozzle 2006 or the like and liquid or liquid containing material 2012 is expelled from the nozzle outlet 2016. This gas nozzle may optionally seal to the extrusion nozzle inlet 305 or around the build material 2010. The gas flow rate may be quickly turned on and off one or multiple times through the use of a valve or the like. The high flow rates and pressures of the gas jet may direct most of contents of the extrusion nozzle to exit the nozzle through the outlet 2016. It may be beneficial to retract the build material filament 2010 from the nozzle before the gas [The auxiliary nozzle reads on “an air supply mechanism”.]
wherein in the material purge processing, prior to discharging the shaping material remaining in the melting section, the control section controls the air supplying mechanism to thereby discharge, using the compressed air, the shaping material remaining in the first channel to the region different from the shaping region. Sachs: Paragraph [0078] (“In general, a control system 118 may include a controller or the like configured to control operation of the printer 101. The control system 118 may be operable to control the components of the additive manufacturing system 100, such as the nozzle 110, the build plate 114, the robotics 108, the various temperature and pressure control systems, and any other components of the additive manufacturing system 100 described herein to fabricate the object 112 from the build material 102 according to build path instructions 122 based on a three-dimensional model or any other computerized model describing the object 112 or objects to be fabricated.” Which reads on “the control section controls the air supplying mechanism”.) Sachs: Paragraph [0190] [As described above.] Sachs: Paragraph [0152] (“…an extrusion step 1608, to purge out or replace the material contained in the nozzle with fresh build material. Typically, the purging extrusion step would be conducted after moving the nozzle away from the object build area, to the service area GG18, so that the object is not fouled by the purged material.”) Sachs: Paragraph [0159] [As described above.] [The auxiliary nozzle administers the gas to extrude the material in the nozzle (including the heating system), which reads on “prior to discharging the shaping material remaining in the melting section”. In the extrusion step, after moving the nozzle away from the object build area, using a gas flow to purge out of the material reads on “discharge, using the compressed air, the shaping material remaining in the first channel to the region different from the shaping region”.]
Sachs does not expressly teach that the supply of gas is between the ejection-amount adjusting mechanism and the nozzle.  However, Elgar teaches:
an air supplying mechanism configured to supply compressed air to between the ejection-amount adjusting mechanism and the nozzle in the first channel, Elgar: Paragraphs [0147] and [0154] and FIG. 3 [As described in claim 1.] Elgar: Paragraph [0053] (“In some embodiments, the system further comprises a gas source configured to supply gas via a source outlet coupled with the gas opening. In some embodiments, the gas is an active compressed gas source (e.g., a pump or a blower). In some embodiments, the gas is a passive compressed gas source (e.g., a compressed gas cylinder). In some embodiments, the one or more controllers are operatively coupled to the gas source and configured to direct the flow of gas therefrom. In some embodiments, the one or more controllers are configured to alternatively open or close the first valve to allow or to prevent the flow of gas therethrough.”) Elgar: Paragraph [0270] (“At times, a gas flow exiting the cyclonic separator comprises remaining material (e.g., that was not removed). For example, soot particles may remain in the gas flow following the (e.g., first) separation of the material from the gas flow.”) Elgar: Paragraph [0280] (“The pre-transformed material (e.g., 2108) may be sucked into (e.g., 2101) the internal compartment from the target surface (e.g., 2120) through the nozzle (e.g., 2102) into the internal compartment (e.g., 2125). In some embodiments, the nozzle is separated from the exposed surface of the material bed by a gap (e.g., vertical distance, FIG. 21, 2112). The gap may comprise a gas.”) [The compressed gas source supplying gas flow between one of the valves and the nozzle reads on “between the ejection-amount adjusting mechanism and the nozzle”.] 
Sachs and Elgar as explained in claim 1 is incorporated herein.
Regarding claim 5, Sachs and Elgar teach all the claimed features of independent claim 1 from which claim 5 depends. Although Sachs teaches a heating system to heat the material (see Paragraphs [0065] and [0068]) and discharging the material to a region different from the object build area (see Paragraph [0152]), Sachs does not expressly teach including “a screw including a groove” and “the melting section melting the material into the shaping material with the rotation of the screw and the heating by the heating section, and the control section stops the rotation of the screw after stopping the ejection of the shaping material from the nozzle and before or after discharging the shaping material”.  However, Elgar teaches:
The three-dimensional shaping apparatus according to claim 1, 
wherein the melting section includes a screw including a groove and a heating section configured to heat the material, Elgar: Paragraph [0146] (“In some embodiments, the layer dispensing mechanism is coupled to one or more shafts (e.g., a rod, a pole, a bar, a cylinder, one or more spherical bearings coupled at a predetermined distance) (e.g., FIG. 2, 236).”) Elgar: Paragraph [0147] (“The channel (e.g., shaft channel, gas channel, and/or material conveyance channel may be a tube, hose, tunnel, duct, chute, or conduit).”) Elgar: Paragraph [0165] (“The material conveyance system may comprise mechanical conveyance (e.g., screw,…”)  Elgar: Paragraph [0156] (“In some embodiments, the temperature of the pre-transformed material is altered and/or maintained before, after, and/or during at least a portion of the 3D printing. The material conveyed through the channel may be at a temperature below, above, or at ambient temperature. For example, the material in the bulk feed, separator, and/or pressure container may be cooled, heated, and/or maintained at a temperature. The bulk feed, separator, pressure container, and/or at least one component of the layer dispensing mechanism heat transfer device...”)”) Elgar: Paragraph [0195] (“FIG. 7 shows an example of a vertical cross section of a layer dispensing mechanism 760 that is operatively coupled to a shaft 710…the shaft and/or layer dispensing mechanism (e.g., 707)…”) [The screw as shown in FIG. 7 reads on “a screw including a groove”. The heat transfer device reads on “a heating section”.]
the melting section melting the material into the shaping material with the rotation of the screw and the heating by the heating section, and Elgar: Paragraphs [0146], [0147], [0165], [0156], and [0195] [As described above.] [The material being dispensed using the material conveyance system including the screw being heated reads on “melting the material into the shaping material with the rotation of the screw and the heating”.]
the control section stops the rotation of the screw after stopping the ejection of the shaping material from the nozzle and before or after discharging the shaping material remaining in the melting section to the region different from the shaping region. Elgar: Paragraph [0101] (“Commencement of a printing operation is generally associated with substantially simultaneously establishing the extrusion nozzle at an operating temperature, feeding build material into the nozzle with a drive system, extruding build material from the nozzle and moving the nozzle relative to the build plate along the build path. However, it is understood that these processes may not all always be necessary, and may not all occur exactly at the same time.”) Elgar: Paragraph [0174] (“The controller may control the stopping of the actuator. The controller may detect a position of the layer dispensing mechanism. The controller may dynamically (e.g. in real-time during the 3D printing) control the actuator to adjust the position of the layer dispensing mechanism. The controller may control the amount of movable distance of the shaft (e.g., by controlling the actuator). The controller may detect the need to The controller may activate the actuator to move the shaft and the coupled layer dispensing mechanism to a position adjacent to the platform. The controller may detect the completion of dispensing a layer adjacent to the platform (e.g., comprising a base FIG. 1, 102 and a substrate FIG. 1, 109). The controller may activate the actuator to move the shaft to retract the layer dispensing mechanism into the ancillary chamber.”) [The controller controlling the actuator to stop the shaft, which includes the screw, upon completion of the dispensing of the layer reads on “the control section stops the rotation of the screw after stopping the ejection of the shaping material from the nozzle and before or after discharging the shaping material”.]
Regarding independent claim 8, Sachs teaches:
A three-dimensional shaping apparatus comprising: Sachs: Paragraph [0065] (“In general, the additive manufacturing system may include a three-dimensional printer 101 (or simply printer 101) that deposits a metal, metal alloy, metal composite or the like using fused filament fabrication or any similar process.”)
a melting section …, the melting section melting at least a part of a material into a shaping material …; Sachs: Paragraph [0065] and FIG. 1 (“In general, the printer 101 may include a build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110.”) Sachs: Paragraph [0088] (“It will be understood that the heating system 306 may also or instead be configured to provide additional thermal control, such as by locally heating the build material 310 where it exits the nozzle 302 or fuses with a second layer 392 of previously deposited material, or by heating a build chamber or other build environment where the nozzle 302 is fabricating an object.”) [The heating system reads on “a melting section”.]
a first channel communicating with the melting section, the shaping material flowing through the first channel; Sachs: Paragraph [0047] and FIG. 3 (“In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) Sachs: Paragraph [0085] (“FIG. 3 shows an extruder 300 for a three-dimensional printer. In general, the extruder 300 may include a nozzle 302, a nozzle bore 304, a heating system 306, and a drive system 308 such as any of the systems described herein, ... In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) [The feed path 305 reads on “a first channel”. As shown in FIG. 3, the feed path 305 is in communication with the heating system 306.]
a nozzle communicating with the first channel and configured to eject the shaping material; Sachs: Paragraph [0085] [As described above.]
…
a shaping table on which the shaping material ejected from the nozzle is stacked; Sachs: Paragraph [0065] (“By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116.”) [The build plate reads on “a shaping table”.]
a moving mechanism configured to change relative positions of the nozzle and the shaping table; and Sachs: Paragraph [0073] (“The robotics 108 may include any robotic components or systems suitable for moving the nozzles 110 in a three-dimensional path relative to the build plate 114 while extruding build material 102 to fabricate the object 112 from the build material 102 according to a computerized model of the object.”) [The robotics including the robotic components to move the nozzles reads on “a moving mechanism”.]
a control section configured to control the melting section, … and the moving mechanism to thereby shape a three-dimensional shaped object in a shaping region of the shaping table,… Sachs: Paragraph [0046] and FIG. 1 (“In general, a printer 101 may include a multi-phase metallic build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110. By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116. In general, a control system 118 may manage operation of the printer 101 to fabricate the object 112…”) Sachs: Paragraph [0073] [As described above.] Sachs: Paragraph [0074] (“The robotics 108 may position the nozzle 110 relative to the build plate 114 by controlling movement of one or more of the nozzle 110 and the build plate 114.”) [The control system reads on “a control section” and the heating system reads on “the melting section”.  The control system controlling the robotic components for moving the nozzles reads on “to control…the moving mechanism”.  The controlling of the robotics by the control system for moving the fabrication relative to the build plate reads on “to thereby shape a three-dimensional shaped object in a shaping region of the shaping table”.] 
Sachs does not expressly teach “an ejection-amount adjusting mechanism” and “wherein within a period in which the three-dimensional shaped object is shaped, the control section stops the rotation of the screw after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region” as recited in claim 8.  However, Elgar describes three-dimensional (3D) printing systems, apparatuses, software, and methods for the production of at least one requested 3D object. Elgar teaches:
a melting section including a screw that has a groove, the melting section melting at least a part of a material into a shaping material with rotation of the screw; Elgar: Paragraph [0146] (“In some embodiments, the layer dispensing mechanism is coupled to one or more shafts (e.g., a rod, a pole, a bar, a cylinder, one or more spherical bearings coupled at a predetermined distance) (e.g., FIG. 2, 236).”) Elgar: Paragraph [0147] (“The channel (e.g., shaft channel, gas channel, and/or material conveyance channel may be a tube, hose, tunnel, duct, chute, or conduit).”) Elgar: Paragraph [0165] (“The material conveyance system may comprise mechanical conveyance (e.g., screw,…”)  Elgar: Paragraph [0156] (“In some embodiments, the temperature of the pre-transformed material is altered and/or maintained before, after, and/or during at least a portion of the 3D printing. The material conveyed through the channel may be at a temperature below, above, or at ambient temperature. For example, the material in the bulk feed, separator, and/or pressure container may be cooled, heated, and/or maintained at a temperature. The bulk feed, separator, pressure container, and/or at least one component of the layer dispensing mechanism may be operatively coupled to a temperature alteration and/or maintenance source (e.g., heat transfer device...”)”) Elgar: Paragraph [0195] (“FIG. 7 shows an example of a vertical cross section of a layer dispensing mechanism 760 that is operatively [The screw as shown in FIG. 7 reads on “a screw including a groove”. The heat transfer device reads on “a melting section”. The material being dispensed using the material conveyance system including the screw reads on “melting at least part of a material into a shaping material with rotation of the screw”.]
…
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; Elgar: Paragraph [0147] and FIG. 3 (“In some examples, the pre-transformed material conveyor system may comprise a plurality of material conveying channels (e.g., including … 370, 372, and/or 374). At least two of the plurality of material conveying channels may be of the same characteristics... The material conveying channel may convey pre-transformed material to one or more components of the pre-transformed material conveyor system. In some examples, the material conveying channel may be coupled to … the layer dispensing mechanism... The channel (e.g., …material conveyance channel may be a tube, hose, tunnel, duct, chute, or conduit). The pre-transformed material conveyor system may comprise one or more valves. A valve may be coupled to a material conveying channel ... For example, FIG. 3 shows examples of material conveying channel valves (e.g., denoted by a white circle comprising an X) …”) [At least one of the valves read on “an ejection-amount adjusting mechanism”.]
…
a control section configured to control the melting section, the ejection-amount adjusting mechanism, and the moving mechanism to thereby shape a three-dimensional shaped object in a shaping region of the shaping table, Elgar: Paragraph [0053] (“In some embodiments, the one or more controllers are configured to direct the first valve of the inlet port to open to facilitate the flow of the remainder of the pre-transformed material upon the disposal of the cartridge in (A).”) Elgar: Paragraph [0154] (“The material port may allow removal of pre-transformed material from the container. The material port may be operatively coupled to a valve. The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system. The valve may be any valve described herein.”) Elgar: Paragraph [0257] (“For example, the controller may command a material inlet valve (e.g., to the sieve assembly), a material removal valve, and a material outlet valve (e.g., to a storage container) to open and/or close.”) [The controller directing at least one of the valves reads on “a control section configured to control…the ejection-amount adjusting mechanism”.]
wherein within a period in which the three-dimensional shaped object is shaped, the control section stops the rotation of the screw after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region. Elgar: Paragraph [0101] (“Commencement of a printing operation is generally associated with substantially simultaneously establishing the extrusion nozzle at an operating temperature, feeding build material into the nozzle with a drive system, extruding build material from the nozzle and moving the nozzle relative to the build plate along the build path. However, it is understood that these processes may not all always be necessary, and may not all occur exactly at the same time.”) Elgar: Paragraph [0126] (“In some embodiments, once and/or after the 3D Elgar: Paragraph [0154] (“The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system.”) Elgar: Paragraph [0174] (“The controller may control the stopping of the actuator. The controller may detect a position of the layer dispensing mechanism. The controller may dynamically (e.g. in real-time during the 3D printing) control the actuator to adjust the position of the layer dispensing mechanism. The controller may control the amount of movable distance of the shaft (e.g., by controlling the actuator). The controller may detect the need to perform dispensing and/or planarization of a pre-transformed material. The controller may activate the actuator to move the shaft and the coupled layer dispensing mechanism to a position adjacent to the platform. The controller may detect the completion of dispensing a layer adjacent to the platform (e.g., comprising a base FIG. 1, 102 and a substrate FIG. 1, 109). The controller may activate the actuator to move the shaft to retract the layer dispensing mechanism into the ancillary chamber.”) [Once the 3D object printing is complete, the period of the build module disengaging from the processing chamber reads on “within a period in which the three-dimensional shaped object is shaped”. The controller controlling the actuator to stop the shaft, which includes the screw, upon completion of the dispensing of the layer reads on “the control section stops the rotation of the screw after stopping the ejection of the shaping material from the nozzle …and before resuming the ejection of the shaping material”.  The controlling of the valve during or after the 3D printing reads on “stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs and Elgar before them, to include the ejection-amount adjusting mechanism and the features of the control section referred to above because the references are in the same field of endeavor as the claimed invention and they are focused on 3D printing while producing a small amount of waste material.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be desired to diminish the number of (e.g., undesired) interruptions to the material dispensing process. At times, it may be desirable to facilitate a continuous movement (e.g., flow) of the pre-transformed material (e.g., to allow non-interrupted and/or smooth deposition). It may be desirable to convey an excess amount of pre-transformed material (e.g., as a result of leveling, vacuuming, or unused material) to the material dispenser. At times, there may be an excess of material that is not used during the 3D printing. The excess of material may be recycled and/or reused during the 3D printing. In some embodiments, there may be a need for a conveyance system of the excess material to the material dispenser. Elgar: Paragraph [0006]
Regarding independent claim 9, Sachs teaches:
A three-dimensional shaping apparatus comprising: Sachs: Paragraph [0065] (“In general, the additive manufacturing system may include a three-dimensional printer 101 (or simply printer 101) that deposits a metal, metal alloy, metal composite or the like using fused filament fabrication or any similar process.”)
a melting section including a heating section that heats a material, the melting section melting at least a part of the material into a shaping material with heating by the heating section; Sachs: Paragraph [0065] and FIG. 1 (“In general, the printer 101 may include a build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110.”) Sachs: Paragraph [0088] (“It will be understood that the heating system 306 may also or instead be configured to provide additional thermal control, such as by locally heating the build material 310 where it exits the nozzle 302 or fuses with a second layer 392 of previously deposited material, or by heating a build chamber or other build environment where the nozzle 302 is fabricating an object.”) [The heating system reads on “a melting section including a heating section”.]
a first channel communicating with the melting section, the shaping material flowing through the first channel; Sachs: Paragraph [0047] and FIG. 3 (“In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) Sachs: Paragraph [0085] (“FIG. 3 shows an extruder 300 for a three-dimensional printer. In general, the extruder 300 may include a nozzle 302, a nozzle bore 304, a heating system 306, and a drive system 308 such as any of the systems described herein, ... In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) [The feed path 305 reads on “a first channel”. As shown in FIG. 3, the feed path 305 is in communication with the heating system 306.]
a nozzle communicating with the first channel and configured to eject the shaping material; Sachs: Paragraph [0085] [As described above.]
…
a shaping table on which the shaping material ejected from the nozzle is stacked; Sachs: Paragraph [0065] (“By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116.”) [The build plate reads on “a shaping table”.]
a moving mechanism configured to change relative positions of the nozzle and the shaping table; and 
Sachs: Paragraph [0073] (“The robotics 108 may include any robotic components or systems suitable for moving the nozzles 110 in a three-dimensional path relative to the build plate 114 while extruding build material 102 to fabricate the object 112 from the build material 102 according to a computerized model of the object.”) [The robotics including the robotic components to move the nozzles reads on “a moving mechanism”.]
a control section configured to control the melting section, … and the moving mechanism to thereby shape a three-dimensional shaped object in a shaping region of the shaping table,… Sachs: Paragraph [0046] and FIG. 1 (“In general, a printer 101 may include a multi-phase metallic build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110. By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to Sachs: Paragraph [0073] [As described above.] Sachs: Paragraph [0074] (“The robotics 108 may position the nozzle 110 relative to the build plate 114 by controlling movement of one or more of the nozzle 110 and the build plate 114.”) [The control system reads on “a control section” and the heating system reads on “the melting section”.  The control system controlling the robotic components for moving the nozzles reads on “to control…the moving mechanism”.  The controlling of the robotics by the control system for moving the fabrication relative to the build plate reads on “to thereby shape a three-dimensional shaped object in a shaping region of the shaping table”.] 
Sachs does not expressly teach “an ejection-amount adjusting mechanism” and “wherein within a period in which the three-dimensional shaped object is shaped, the control section stops the heating of the material by the heating section after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region”, as recited in claim 9.  However, Elgar describes three-dimensional (3D) printing systems, apparatuses, software, and methods for the production of at least one requested 3D object. Elgar teaches:
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; Elgar: Paragraph [0147] and FIG. 3 (“In some examples, the pre-transformed material conveyor system may comprise a plurality of material conveying channels (e.g., including … 370, 372, and/or 374). At least two of the plurality of material conveying channels may be of the same characteristics... The material conveying channel may convey pre-transformed material to one or [At least one of the valves read on “an ejection-amount adjusting mechanism”.]
…
a control section configured to control the melting section, the ejection-amount adjusting mechanism, and the moving mechanism to thereby shape a three-dimensional shaped object in a shaping region of the shaping table, Elgar: Paragraph [0053] (“In some embodiments, the one or more controllers are configured to direct the first valve of the inlet port to open to facilitate the flow of the remainder of the pre-transformed material upon the disposal of the cartridge in (A).”) Elgar: Paragraph [0154] (“The material port may allow removal of pre-transformed material from the container. The material port may be operatively coupled to a valve. The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system. The valve may be any valve described herein.”) Elgar: Paragraph [0257] (“For example, the controller may command a material inlet valve (e.g., to the sieve assembly), a material removal valve, and a material outlet valve (e.g., to a storage container) to open and/or close.”) [The controller directing at least one of the valves reads on “a control section configured to control…the ejection-amount adjusting mechanism”.]
…
wherein within a period in which the three-dimensional shaped object is shaped, the control section stops the heating of the material by the heating section after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region. Elgar: Paragraph [0126] (“In some embodiments, once and/or after the 3D object printing is complete, the build module disengages from the processing chamber and translate away from the processing chamber engagement position.”) Elgar: Paragraph [0154] (“The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system.”) Elgar: Paragraph [0156] (“In some embodiments, the temperature of the pre-transformed material is altered and/or maintained before, after, and/or during at least a portion of the 3D printing. The material conveyed through the channel may be at a temperature below, above, or at ambient temperature. For example, the material in the bulk feed, separator, and/or pressure container may be cooled, heated, and/or maintained at a temperature. The bulk feed, separator, pressure container, and/or at least one component of the layer dispensing mechanism may be operatively coupled to a temperature alteration and/or maintenance source (e.g., heat transfer device...”)”) Elgar: Paragraph [0174] (“The controller may control the stopping of the actuator. The controller may detect a position of the layer dispensing mechanism. The controller may dynamically (e.g. in real-time during the 3D printing) control the actuator to adjust the position of the layer dispensing mechanism. The controller may control the amount of movable distance of the shaft (e.g., by controlling the actuator). The controller may detect the need to perform dispensing and/or planarization of a pre-transformed material. The controller may activate the actuator to move the shaft and the coupled layer dispensing mechanism to a position adjacent to the platform. The controller may detect the completion of dispensing a layer adjacent to the platform (e.g., comprising a base FIG. 1, 102 and a substrate FIG. 1, 109). The controller may activate the actuator to move the shaft to retract the layer dispensing mechanism into the ancillary chamber.”) [Once the 3D object printing is complete, the period of the build module disengaging from the processing chamber reads on “within a period in which the three-dimensional shaped object is shaped”. The controller controlling the actuator to stop and disengaging the build module from the processing chamber upon completion of the dispensing of the layer reads on “the control section stops the heating of the material by the heating section after stopping the ejection of the shaping material from the nozzle …and before resuming the ejection of the shaping material”.  The controlling of the valve during or after the 3D printing reads on “stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism”.]
Regarding independent claim 10, Sachs teaches:
A control method for a three-dimensional shaping apparatus, the three-dimensional shaping apparatus including: Sachs: Paragraph [0065] (“In general, the additive manufacturing system may include a three-dimensional printer 101 (or simply printer 101) that deposits a metal, metal alloy, metal composite or the like using fused filament fabrication or any similar process.”)
a melting section configured to melt a material into a shaping material; Sachs: Paragraph [0065] and FIG. 1 (“In general, the printer 101 may include a build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110.”) Sachs: Paragraph [0088] (“It will be understood that the heating system 306 may also or instead be configured to provide additional thermal control, such as by locally heating the build material 310 where it exits the nozzle 302 or fuses with a second layer 392 of previously deposited material, or by heating a build chamber or other build environment where the nozzle 302 is fabricating an object.”) [The heating system reads on “a melting section”.]
a first channel communicating with the melting section, the shaping material flowing through the first channel; Sachs: Paragraph [0047] and FIG. 3 (“In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) Sachs: Paragraph [0085] (“FIG. 3 shows an extruder 300 for a three-dimensional printer. In general, the extruder 300 may include a nozzle 302, a nozzle bore 304, a heating system 306, and a drive system 308 such as any of the systems described herein, ... In general, the extruder 300 may receive a build material 310 from a source 312, such as any of the build materials and sources described herein, and advance the build material 310 along a feed path (indicated generally by an arrow 314) toward an opening 316 of the nozzle 302 for deposition on a build plate 318 or other suitable surface.”) [The feed path 305 reads on “a first channel”. As shown in FIG. 3, the feed path 305 is in communication with the heating system 306.]
a nozzle communicating with the first channel and configured to eject the shaping material; Sachs: Paragraph [0085] [As described above.]
…
a shaping table on which the shaping material ejected from the nozzle is stacked; and Sachs: Paragraph [0065] (“By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116.”) [The build plate reads on “a shaping table”.]
a moving mechanism configured to change relative positions of the nozzle and the shaping table, Sachs: Paragraph [0073] (“The robotics 108 may include any robotic components or systems suitable for moving the nozzles 110 in a three-dimensional path relative to the build plate 114 while extruding build material 102 to fabricate the object 112 from the build material 102 according to a computerized model of the object.”) [The robotics including the robotic components to move the nozzles reads on “a moving mechanism”.] the control method comprising: 
controlling the melting section, … and the moving mechanism to thereby shape a three-dimensional shaped object in a shaping region of the shaping table; and Sachs: Paragraph [0046] and FIG. 1 (“In general, a printer 101 may include a multi-phase metallic build material 102 that is propelled by a drive system 104 and heated to an extrudable state by a heating system 106, and then extruded through one or more nozzles 110. By concurrently controlling robotics 108 to position the nozzle(s) along an extrusion path relative to a build plate 114, an object 112 may be fabricated on the build plate 114 which may be situated within a build chamber 116. In general, a control system 118 may manage operation of the printer 101 to Sachs: Paragraph [0073] [As described above.] Sachs: Paragraph [0074] (“The robotics 108 may position the nozzle 110 relative to the build plate 114 by controlling movement of one or more of the nozzle 110 and the build plate 114.”) [The heating system reads on “the melting section”.  The control system controlling the robotic components for moving the nozzles reads on “controlling…the moving mechanism”.  The controlling of the robotics by the control system for moving the fabrication relative to the build plate reads on “to thereby shape a three-dimensional shaped object in a shaping region of the shaping table”.] 
…
thereafter, prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, controlling the melting section … to thereby discharge the shaping material remaining in the melting section to a region different from the shaping region. Sachs: Paragraphs [0046], [0072], and [0073] [As described above.] Sachs: Paragraph [0121] (“…nozzle service generally involves stopping extruding 204 the build material, and stopping moving 206 nozzle by the robotics, followed by a relative motion of the nozzle 807 away from the object 809 being fabricated, and, as shown in FIG. 8, to a service area 818. In this way, any material ejected from the nozzle during the service does not form part of or foul the printed object or objects 809.”) Sachs: Paragraph [0152] (“Another nozzle servicing procedure, shown at 1600 schematically in flow chart form in FIG. 16 may rely on heating 1602 the extrusion nozzle 302 to a servicing temperature above the operating temperature at which the build material is typically extruded... Following a step of maintaining a dwell time 1604 at such an elevated servicing temperature, the nozzle temperature can then be reduced 1606 back to the operating temperature, and printing may resume. This servicing procedure may also be combined with an extrusion step 1608, to purge out or replace the material contained in the nozzle with [The servicing procedure reads on “prior to resumption of the ejection of the shaping material from the nozzle to the shaping region”.  The control system controlling the nozzle to stop extruding reads on “the control section controls … to thereby stop the ejection of the shaping material from the nozzle”. During the purging extrusion step of the servicing procedure, the control system managing the printer including the heating system and controlling the nozzle to purge out the material in the nozzle with fresh material away from the object build area reads on “to thereby execute material purge processing for discharging the shaping material remaining in the melting section to a region different from the shaping region”.]
Sachs does not expressly teach “an ejection-amount adjusting mechanism” as recited in claim 1.  However, Elgar describes three-dimensional (3D) printing systems, apparatuses, software, and methods for the production of at least one requested 3D object. Elgar teaches:
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; Elgar: Paragraph [0147] and FIG. 3 (“In some examples, the pre-transformed material conveyor system may comprise a plurality of material conveying channels (e.g., including … 370, 372, and/or 374). At least two of the plurality of material conveying channels may be of the same characteristics... The material conveying channel may convey pre-transformed material to one or more components of the pre-transformed material conveyor system. In some examples, the material conveying channel may be coupled to … the layer dispensing mechanism... The channel (e.g., …material conveyance channel may be a tube, hose, tunnel, duct, chute, or conduit). The pre-transformed material conveyor system may comprise one or more valves. A valve may be [At least one of the valves read on “an ejection-amount adjusting mechanism”.]
…
controlling the melting section, the ejection-amount adjusting mechanism, and the moving mechanism to thereby shape a three-dimensional shaped object in a shaping region of the shaping table; and Elgar: Paragraph [0053] (“In some embodiments, the one or more controllers are configured to direct the first valve of the inlet port to open to facilitate the flow of the remainder of the pre-transformed material upon the disposal of the cartridge in (A).”) Elgar: Paragraph [0154] (“The material port may allow removal of pre-transformed material from the container. The material port may be operatively coupled to a valve. The valve may facilitate insertion and/or removal of material. The valve may facilitate (e.g., control) a flow of material. The valve may be controlled manually and/or automated. The valve may be in operation during, before, and/or after 3D printing. The valve may be in operation during, before, and/or after operation of the pre-transformed material conveyor system. The valve may be any valve described herein.”) Elgar: Paragraph [0257] (“For example, the controller may command a material inlet valve (e.g., to the sieve assembly), a material removal valve, and a material outlet valve (e.g., to a storage container) to open and/or close.”) [The controller directing at least one of the valves reads on “controlling…the ejection-amount adjusting mechanism”.]
… 
within a period in which the three-dimensional shaped object is shaped, controlling the ejection-amount adjusting mechanism to thereby stop the ejection of the shaping material from the nozzle and, Elgar: Paragraphs [0053] and [0154] [As described above.] Elgar: Paragraph [0037] (“In some embodiments, the at least one controller is programmed to direct recycling of the excess material to be continuous during the printing. In some embodiments, the at least one controller is programmed to direct recycling of the excess material to form a recycled pre-transformed material, and to direct use of the recycled pre-transformed material during the printing of the three-dimensional object and/or during a subsequent printing. In some embodiments, to facilitate comprises controlling (I) one or more valves to … close,…”) [The controller controlling the material removal valve and/or the outlet valve after 3D printing operation reads on “within a period in which the three-dimensional shaped object is shaped”. The controller controlling the material removal valve and/or outlet valve to close to stop flow of material after 3D printing reads on “controlling the ejection-amount adjusting mechanism to thereby stop the ejection of the shaping material from the nozzle”.]  
thereafter, prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, controlling the melting section and the ejection-amount adjusting mechanism to thereby discharge the shaping material remaining in the melting section to a region different from the shaping region. Elgar: Paragraphs [0154] and [0257] [As described above.] Elgar: Paragraph [0240] (“An atmosphere of the sieve assembly may be purged following an opening and/or closure of one or more (e.g., material and/or gas channel) valves.”) [The controlling of the valve to remove material before 3D printing reads on “prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, controlling the melting section and the ejection-amount adjusting mechanism to thereby discharge the shaping material remaining”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs and Elgar before 
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be desired to diminish the number of (e.g., undesired) interruptions to the material dispensing process. At times, it may be desirable to facilitate a continuous movement (e.g., flow) of the pre-transformed material (e.g., to allow non-interrupted and/or smooth deposition). It may be desirable to convey an excess amount of pre-transformed material (e.g., as a result of leveling, vacuuming, or unused material) to the material dispenser. At times, there may be an excess of material that is not used during the 3D printing. The excess of material may be recycled and/or reused during the 3D printing. In some embodiments, there may be a need for a conveyance system of the excess material to the material dispenser. Elgar: Paragraph [0006]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs, Elgar, and further in view of US Patent Publication No. 2019/0375148 A1 to Sunsjara et al. (“Sunsjara”).
Regarding claim 2, Sachs and Elgar teach all the claimed features of independent claim 1 from which claim 2 depends. Sachs further teaches:
The three-dimensional shaping apparatus according to claim 1, 
wherein the material includes thermoplastic resin, the control section executes the material purge processing when Sachs: Paragraphs [0046], [0072], [0073], [0121], and [0152] [As described in claim 1.] Sachs: Paragraph [0071] (“For fused filament fabrication systems as contemplated herein, this is more generally a range of temperatures where a build material exhibits rheological behavior suitable for fused filament fabrication or a similar extrusion-based process. These behaviors are generally appreciated for, e.g., thermoplastics such as ABS or PLA...”)
a standby time decided according to a glass transition point of the thermoplastic resin elapses after stopping the ejection of the shaping material from the nozzle by controlling …, and Sachs: Paragraph [0187] (“In one nozzle servicing technique 1800 (FIG. 18), described briefly above, the nozzle may be moved away from the object build area 1802, to the service area 818, so that the printed object is not fouled or damaged by the servicing routine The technique then continues by 1804 heating the nozzle to a temperature above the operating temperature. This may be followed by a dwell step 1806, at which the nozzle is kept at elevated temperature for a time to make sure that the material in the nozzle is in a readily extrudable or fully molten state. At elevated temperatures the nozzle may then be repeatedly purged 1808 by feeding build material into the nozzle inlet, melting that build material to become readily extrudable and then purging out the nozzle with the at least partially liquified build material. Purging helps to replace the material inside the nozzle with fresh build material, such that the overall composition of the material inside the nozzle returns to close to the original build material composition and thus exhibits a liquid fraction suitable for extrusion once the nozzle has been returned 1810 to the operating temperature.”) [During purging, the time of the dwell step after stopping the object building reads on “a standby time” and the elevated temperature at which the material is full molten state reads on “a glass transition point of the thermoplastic resin”.]
Sachs does not expressly teach that the control is of the ejection-amount adjusting mechanism.  However, Elgar teaches:
… by controlling the ejection-amount adjusting mechanism, and Elgar: Paragraphs [0053], [0154] and [0257] [As described in claim 1.] [After the 3D printing, operating one of the valves to remove material reads on “controlling the ejection-amount adjusting mechanism”.]
The motivation to combine Sachs and Elgar as explained in claim 1 is incorporated herein.
Sachs and Elgar do not expressly describe “length of the standby period decided according to a glass transition point of second thermoplastic resin lower than a glass transition point of first thermoplastic resin is smaller than length of the standby period decided according to the glass transition point of the first thermoplastic resin”.  However, Susnjara describes an apparatus and methods for fabricating components (such as, e.g., automobile parts, medical devices, machine components, consumer products, etc.) via additive manufacturing techniques or processes, such as, e.g., three-dimensional (3D) printing. Susnjara teaches:
length of the standby period decided according to a glass transition point of second thermoplastic resin lower than a glass transition point of first thermoplastic resin is smaller than length of the standby period decided according to the glass transition point of the first thermoplastic resin. Susnjara: Paragraph [0013] (“Changing an additive manufacturing process from using a first printing material to a second printing material, different than the first printing material, may be referred to as a “changeover” process. Before and/or during a changeover process, it may be necessary to completely purge the first printing material from the print head via the second printing material before printing with the second printing material. For example, Sunsjara: Paragraph [0014] (“Once the temperature of the extruder is sufficiently high to process the second printing material having a higher melting point, the second printing material is introduced into the extruder.”) [The first printing material having a lower melting point than the second printing material’s melting point reads on “a glass transition period of second thermoplastic resin lower than a glass transition point of first thermoplastic resin”.  The time for the temperature of the extruder to be sufficiently high to process the second printing material reads on “length of the standby period”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, and Sunsjara before them, for length of the standby period decided according to a glass transition point of second thermoplastic resin lower than a glass transition point of first thermoplastic resin is smaller than length of the standby period decided according to the glass transition point of the first thermoplastic resin because the references are in the same field of endeavor as the claimed invention and they are focused on 3D printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification so that the second printing material with a higher viscosity can push the remaining, lower viscosity first printing material out of the print head. See Sunsjara Paragraph [0014]

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs, Elgar, and further in view of Kawakubo et al. (JP 2010-241016 A) (“Kawakubo”).
Regarding claim 6, Sachs and Elgar teach all the claimed features of claim 5 from which claim 6 depends. Sachs and Elgar do not expressly teach the features of claim 6.  However, Kawakubo describes an injection molding machine as a plasticization delivery device. Kawakubo teaches:
The three-dimensional shaping apparatus according to claim 5, wherein the melting section includes, as the screw, a flat screw including a groove forming surface on which the groove is formed and includes a barrel including a screw counter surface opposed to the groove forming surface, Kawakubo: Paragraph [0026] (“​A plasticizing delivery device 15 in this embodiment includes: a barrel 24 housed in a fixed die plate 22 and a casing 23 to be described later; a rotor 25; a rotor driving means 26; and a heater 27 as a heating means of the present invention.”) Kawakubo: Paragraph [0030] (“The spiral grooves 34 have a bottom wall 34B, a radial outer wall 34 OW, and a radial inner wall 34 IW facing the radial outer wall 34 OW across the bottom wall 34B. The radial outer wall 34 OW and the radial inner wall 34 IW are preferably continuous surfaces along the spiral direction so that the resin can flow smoothly without staying.​The radial inner wall 34 Iw of the spiral groove 34 in the present embodiment is formed concentrically with respect to the rotation center O of the rotor 25 and is formed on the basis of an involute curve based on a circle equal to the inner diameter of the material inflow passage 28.”) [FIGS. 5-7 illustrate a three-dimensional projection of a “flat screw”.  As shown in FIGS. 5-7, the upper surface of the spiral grooves reads on “a groove forming surface”.  The spiral grooves read on “the groove is formed and includes a barrel (24)”. As shown in FIG. 4, the opposite end of the barrel 24 reads on “a screw counter surface”.]
a communication hole communicating with the first channel being formed in a center of the screw counter surface, and Kawakubo: Paragraph [0027] (“The valve element holding cylinder 33 defining the material inflow passage 28 on the inner peripheral side is integrally fitted to the barrel 24A plurality of cutout parts 33c extending along the sliding direction of the valve body 32 and defining a part of the material inflow passage 28 are formed at one end part of the valve body holding cylinder 33 so as to surround the valve body 32.”) [The valve element holding cylinder defining the material inflow passage reads on “a communication hole”.]
the heating section, and melts the material into the shaping material with rotation of the flat screw and heating by the heating section and supplies the shaping material from the communication hole to the first channel. Kawakubo: Paragraph [0013] (“​In the present invention, the molding material supplied from the radially outer end of the spiral groove moves in the plasticizing passage toward the radially inner end of the spiral groove with the rotation of the rotor. At this time, the molding material is compressed according to the movement of the deaeration promoting part of the spiral groove, and the deaeration of the molding material is promoted.  The molding material moving in the plasticizing passage is further heated by a heating means, and is gradually softened and melted to perform plasticization and sufficient kneading. The molding material is sent from the radial inner end part of the spiral groove to the metering injection device through the material inflow passage. The metering injection device forcibly feeds a predetermined amount of molding material in a molten state to a cavity of a mold.”) Kawakubo: Paragraph [0036] (“​As the rotor 25 is rotated by the operation of the rotor driving motor 35, the inside of the plasticizing passage 30 formed between the barrel 24 and the rotor 25 flows​... At the same time, since the resin is strongly brought into sliding contact with the inside in the radial direction of the outside wall 34 Ow in the radial direction of the deaeration promoting part 34d, the kneading effect of the resin is also promoted.​Further, the softening and melting of the resin is advanced by the heater 27 and the viscous resistance of the resin to the convex conical surface 24f of the barrel 24 is increased as the flow of the resin to the inside in the radial direction of the plasticizing passage 30 by passing through the deaeration promoting part 34d.. As a result, the resin flows to the radially inner end part 34 Ie of the spiral groove 34 with pressure rise together with the gradual decrease action of the cross-sectional area of the plasticizing passage 30.”) [The molding material is sent from the radial inner end part of the spiral groove to the metering injection device through the material inflow passage reads on “supplies the shaping material from the communication hole to the first channel”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, and Kawakubo before them, to include the a flat screw including a groove forming surface on which the groove is formed and includes a barrel including a screw counter surface opposed to the groove forming surface, a communication hole communicating with the first channel being formed in a center of the screw counter surface, and the heating section, and melts the material into the shaping material with rotation of the flat screw and heating by the heating section and supplies the shaping material from the communication hole to the first channel because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be desired to enhance the supply capacity of the molding material. In addition, the heating of the barrel can be made more uniform, and the conveying Kawakubo: Paragraph [0037] Because a deaeration promoting part in which the width of the spiral groove along the radial direction becomes wider toward the outside in the radial direction is provided in the radial outside area of the spiral groove, the molding material is compressed as the deaeration promoting part is moved, and the deaeration can be promoted accordingly. As a result, a high-quality injection molded article free from defects such as structural defects and poor appearance can be obtained.  Kawakubo: Paragraph [0014] Also, as a result of giving a large compressive force to the molding material flowing in the deaeration promotion part, bubbles positioned in the high pressure area on the front side in the flow direction are pushed out to the outside in the radial direction with low pressure, and deaeration of the molding material can be further promoted. Kawakubo: Paragraph [0015]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sachs, Elgar, and further in view of US Patent Publication No. 2019/0022934 A1 to Kobe et al. (“Kobe”).
Regarding claim 7, Sachs and Elgar teach all the claimed features of claim 5 from which claim 7 depends. Sachs and Elgar do not expressly teach the features of claim 5.  However, Kobe describes a manufacturing apparatus and method for a three-dimensional object, and a material supply unit to be used in the manufacturing apparatus for a three-dimensional object which make it possible to obtain an intended three-dimensional object formed by accumulating a shaping material and to hardly form an unnecessary portion on the surface of the three-dimensional object. Kobe teaches:
The three-dimensional shaping apparatus according to claim 5, wherein 
the control section stops the heating by the heating section after stopping the ejection of the shaping material from the nozzle and… Kobe: Paragraph [0091] (“The temperature control device 7 may be composed of heating means 71 configured to heat the shaping material 81 inside of the nozzle part 4, and cooling means 72 configured to cool the shaping material 81 inside of the nozzle part 4. In this case, the control computer 14 makes it possible to heat the shaping material 81 inside of the nozzle part 4 by the heating means 71 at the time of ejecting the shaping material 81 from the channel end part 41 of the nozzle part 4, and on the other hand, to cool the shaping material 81 inside of the nozzle part 4 by the cooling means 72 at the time of temporarily stopping the election of the shaping material 81 from the channel end part 41 of the nozzle part 4.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, and Kobe before them, to stops the heating by the heating section after stopping the ejection of the shaping material from the nozzle because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be desired to make it possible to heat the shaping material 81 inside of the nozzle part 4 by the heating means 71 at the time of ejecting the shaping material 81 from the channel end part 41 of the nozzle part 4, and on the other hand, to cool the shaping material 81 inside of the nozzle part 4 by the cooling means 72 at the time of temporarily stopping the election of the shaping material 81 from the channel end part 41 of the nozzle part 4. Kobe Paragraph [0091]
Sachs, Elgar, and Kobe do not expressly teach that “the control section stops the heating by the heating section … before or after discharging the shaping material remaining in the melting section to the region different from the shaping region”.  However, Terada describes a molding method, a purging method, and a molding machine which can remove resin adhering to the rear surface of a flight of a screw with certainty. Terada teaches:
the control section stops the heating by the heating section … before or after discharging the shaping material remaining in the melting section to the region different from the shaping region. Terada: Paragraph [0010] (“…a heating cylinder, rotating a screw in one rotational direction and applying the pressing force of the molding material to the front surface of a screw flight, transporting the molding material towards the front of the screw while melting the molding material …”) Terada: Paragraph [0060] (“Next, when a prescribed number of molded articles have been molded, molding is stopped, and purging of resin remaining inside the heating cylinder 22 is carried out. In this case, an operator operates the input means of the control apparatus, and, for example, by pressing a resin replacement button provided in the input means, resin replacement operation is commenced. When resin replacement operation commences, first, the body drive mechanism 13 is driven to retract the injection mechanism body 21, and as shown in FIG. 2, the injection nozzle 23 installed on the front end of the heating cylinder 22 is transported to the rear of the rear surface of the stationary platen 31.”) Terada: Paragraph [0061] (“The operator sets a purged resin receiving member, such as a dish or the like for housing the resin or the like which is purged, in a prescribed location… As a result, the injection molding machine and its periphery are not contaminated by the purged resin and the like. The purged resin receiving member and the splashing preventing member need not rely on the operation of an operator and may be automatically set in place.”) [Stopping molding, which includes the heating cylinder, to the rear surface of the platen reads on “stops the heating by the heating section… after discharging the shaping material remaining in the melting section to the region different from the shaping region”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Sachs, Elgar, Kobe, and Terada before them, to stop the heating by the heating section before or after discharging the shaping material remaining in the melting section because the references are in the same field of endeavor as the claimed invention.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would be desired to provide a molding method, a purging method, and molding machine which can remove resin adhering to the rear surface of the flight of a screw with certainty. Terada Paragraph [0009]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sebal et al. (US Patent Publication No. 2020/0262148 A1) describes in paragraph [0089] and illustrates in FIG. 3 that when the regulator member 47 is completely closed, then the following relation applies: X1+X2=100%. By way of example, the first proportional valve 59 is adjusted to send 33% of the first flow 27 of powder A to the nozzle 15 and 67% to the first recycling system RA. The switch 93 of the second proportional valve 67 is then adjusted to send 67% of the second flow 31 to the nozzle 15 and 33% to the second recycling system RB. Then X1=33% and X2=67%, with X1+X2=100%.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA M. CHOI/Patent Examiner, Art Unit 2117